DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-174 were originally filed October 1, 2018.
	The amendment received October 1, 2018 canceled claims 1-174 and added new claims 175-215.
	The amendment received February 18, 2020 amended claims 175-186 and 196-199; canceled claims 189-195 and 205-211; and added claims 216-228.
	The amendment received September 18, 2020 amended claims 175, 181, 185, 186, 188, 218, 227, and 228; canceled claims 176-180, 183, 184, 187, 196-204, 212-217, and 219-226; and added new claims 229 and 230.
	The amendment received September 20, 2021 amended claims 175 and 229 and cancelled claims 181, 188, and 230.
	Claims 175, 182, 185, 186, 218, and 227-229 are currently pending and under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 175-189, 192-205, and 208-215) in the reply filed on October 11, 2019. Claims 190, 191, 206, and 207 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 

Applicants elected, without traverse, SEQ ID NO: 13, SEQ ID NO: 23, and therapeutic agent in the reply filed on October 11, 2019. Please note: for the species of “any and all additional components”, applicants elected “use as a therapeutic agent for the treatment and/or prevention of Huanglongbing (HLB)” which is a function and not additional components of the composition. Claims 187-187, 189, 192-195, 200-205, and 208-215 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2019. Please note: SEQ ID NO: 16 is SEQ ID NO: 13-SEQ ID NO: 23-SEQ ID NO: 13.
Priority
The present application was filed October 1, 2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Withdrawn Rejections
	The rejection of claims 181 and 230 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancellation of the claims in the amendment received September 20, 2021.

	The rejection of claim 188 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancellation of the claims in the amendment received September 20, 2021.
Maintained and/or Modified Rejections*
*wherein the modification is due to amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 227 and 228 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 227 depends from independent claim 175. Present claim 228 depends from independent claim 175. Independent claim 175 is closed with regard to the structure of the first amphipathic helical peptide and the second amphipathic helical peptide (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”). Present SEQ ID NOs: 6-9 contain peptides other than SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5. Present SEQ ID NO: 10 is SEQ ID NO: 1-SEQ ID NO: 23-SEQ ID NO: 24-SEQ ID NO: 23 wherein an additional linker is present at the C-terminus (i.e. SEQ ID NO: 1-linker-SEQ ID NO: 24-linker) which does not follow the closed structure required by present independent claim 175 of 1st-linker-2nd. Present SEQ ID NO: 11 is GR-SEQ ID NO: 1-SEQ ID NO: 23-SEQ ID NO: 24-GP wherein there are additions to the structure of 1st-linker-2nd of independent claim 175 (i.e. GR at the N-terminus and GP at the C-terminus). SEQ ID NO: 12 contains three peptides and two linkers which does not read on present independent claim 175. See Present Table 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Please note: SEQ ID NOs: 16-18, 20, and 22 may depend from present independent claim 175 or present claim 186.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, 4th (failure to further limit), for claims 227 and 228 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendment to independent claim 175 negates the rejection. Applicants also contend that the claim language for independent claim 175 is open.
	Applicants’ arguments are not convincing since the amendment to independent claim 175 corrected some of the issues with dependent claims 227 and 228 there are still issues remaining (see above). Independent claim 175 is closed with regard to the general structure (i.e. “An antimicrobial peptide consisting of a first amphipathic helical peptide and a second amphipathic helical peptide connected by a linker domain”). Thus, independent claim 175 requires the structure 1st-linker-2nd. The linker domain is open (i.e. “a linker domain that comprises at least four amino acids”). The first amphipathic helical peptide and the second amphipathic helical peptide are closed (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”).

Claims 227 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 227 depends from independent claim 175. Independent claim 175 is closed with regard to the general structure (i.e. “consisting of a first amphipathic helical peptide and a second amphipathic helical peptide connected by a linker domain that comprises at least four amino acids”; i.e. 1st-linker-2nd with no additions) and the structure of the first amphipathic helical peptide and the second amphipathic helical peptide is closed (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”). Present claim 227 has open comprises language regarding both the general structure of the antimicrobial peptide and the sequences in the present claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, 4th (failure to further limit), for claim 227 were considered but are not persuasive for the following reasons.
	Applicants contend that the claim language for independent claim 175 is open.
	Applicants’ arguments are not convincing since independent claim 175 is closed with regard to the general structure (i.e. “An antimicrobial peptide consisting of a first amphipathic helical peptide and a second amphipathic helical peptide connected by a linker domain”). Thus, independent claim 175 requires the structure 1st-linker-2nd. The linker domain is open (i.e. “a linker domain that comprises at least four amino acids”). The first amphipathic helical peptide and the second amphipathic helical peptide are closed (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”).

Claim 229 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 229 is dependent on independent claim 175. Independent claim 175 is closed with regard to the structure of the first amphipathic helical peptide and the second amphipathic helical peptide (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”). Therefore, the length requirement for the first and second amphipathic helical peptides of 10-20 amino acids in length fails to further limit the scope of the closed structure recited in independent claim 175. SEQ ID NO: 19 is a 10mer. SEQ ID NOs: 1, 2, and 24; residues 16-26 of SEQ ID NO: 4; residues 16-26 of SEQ ID NO: 5; and residues 1-11 of SEQ ID NO: 5 are 11mers. SEQ ID NOs: 13-15 are 12mers. SEQ ID NO: 21 is a 27mer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, 4th (failure to further limit), for claim 229 were considered but are not persuasive for the following reasons.
	Applicants contend that the claim language for independent claim 175 is open.
	Applicants’ arguments are not convincing since independent claim 175 is closed with regard to the general structure (i.e. “An antimicrobial peptide consisting of a first amphipathic helical peptide and a second amphipathic helical peptide connected by a linker domain”). Thus, independent claim 175 requires the structure 1st-linker-2nd. The linker domain is open (i.e. “a linker domain that comprises at least four amino acids”). The first amphipathic helical peptide and the second amphipathic helical peptide are closed (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, 21, 24, amino acids 16-26 of SEQ ID NO: 4, amino acids 16-26 of SEQ ID NO: 5, and amino acids 1-11 of SEQ ID NO: 5”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 175, 182, 185, 186, 218, and 227-229 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. U.S. Patent Application Publication 2016/0229894 published August 11, 2016; Wang U.S. Patent 8,722,616 issued May 13, 2014; and Jaynes et al. U.S. Patent Application Publication 2016/0101150 published April 14, 2016.
For present claims 175, 182, 185, 186, 218, and 227-229, Yu et al. teach amphipathic -helical peptides as antimicrobials wherein the amphipathic -helical peptides may be linked via a peptide bond and the amphipathic -helical peptides linked may be homogeneous or heterogeneous (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 9, 11-16, 66-75, 83, 84).
For present claims 175, 182, 185, 186, 218, and 227-229, Wang teaches utilizing the Antimicrobial Peptide Database to find antimicrobial peptides including SEQ ID NO: 54 which has the same length and 100% identity to present SEQ ID NO: 13 (please refer to the entire specification particularly the abstract; columns 1, 2, 8-10, 12; Table 4).
For present claims 175, 182, 185, 186, 218, and 227-229, Jaynes et al. teach utilizing GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) to link two polypeptides (please refer to the entire specification particularly paragraphs 15, 16, 195-197, 464).
All the claimed elements (amphipathic -helical peptides as antimicrobials; present SEQ ID NOs: 13 and 23) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. making fusion polypeptides) with no change and/or no unexpected change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (e.g. generics of amphipathic -helical peptides as antimicrobials and peptide linkers) for another (e.g. species of present SEQ ID NOs: 13 and 23) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Yu et al.; Wang; and Jaynes et al. for claims 175, 182, 185, 186, 218, and 227-229 were considered but are not persuasive for the following reasons.
	Applicants contend that Yu et al. only teaches peptide bond linkages and covalent bonds and not the flexible linkers of at least 4 amino acids as presently claimed. Applicants contend that Wang and Jaynes et al. do not teach or suggest connecting the recited helical peptides to form a helix-turn-helix structure.
	Applicants’ arguments are not convincing since the teachings of Yu et al.; Wang; and Jaynes et al. render the antimicrobial peptide of the instant claims prima facie obvious. 
	Yu et al. teach amphipathic -helical peptides as antimicrobials wherein the amphipathic -helical peptides may be linked via a peptide bond and the amphipathic -helical peptides linked may be homogeneous or heterogeneous (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 9, 11-16, 66-75, 83, 84). Yu et al. is utilized to demonstrate that amphipathic -helical peptides can be linked together.
	Jaynes et al. teach anti-inflammatory peptides wherein the anti-inflammatory peptides may be linked via a peptide linker including GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) or a peptide bond wherein the anti-inflammatory peptides can be homogenous or heterogeneous (please refer to the entire specification particularly paragraphs 15, 16, 195-197, 464; Table 9). Jaynes et al. is utilized to teach that short peptide linkers may be utilized to link two peptides.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Flexible peptide linkers are well-known in the prior art and specifically utilized to enable secondary and/or tertiary structures to form. See Chen et al., 2013, Fusion protein linkers: Property, design, and functionality, Advanced Drug Delivery Reviews, 65: 1357-1369 and He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011. He et al. specifically teaches that antimicrobial peptides can adopt an -helical structure which is important for function (please refer to the entire specification particularly paragraphs 4, 8, 40, 62, 170, 175). He et al. also specifically teaches that utilizing flexible peptide linkers which allow antimicrobial peptides to form secondary structures including -helical structures improves activity (please refer to the entire specification particularly paragraphs 40, 62, 170, 175). Also refer to section 5.1 of Chen et al.
  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Claims 175, 182, 185, 186, 218, and 227-229 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011; Wang U.S. Patent 8,722,616 issued May 13, 2014; and Jaynes et al. U.S. Patent Application Publication 2016/0101150 published April 14, 2016.
For present claims 175, 182, 185, 186, 218, and 227-229, He et al. teach antimicrobial peptides comprising amphipathic  helical peptides which may be attached to a second antimicrobial peptide via a peptide linker wherein the fusion polypeptides can have enhanced antimicrobial properties (please refer to the entire specification particularly the abstract; paragraphs 10, 13, 34-56, 60-62, 72-94). He et al. also specifically teaches that utilizing flexible peptide linkers which allow antimicrobial peptides to form secondary structures including -helical structures improves activity (please refer to the entire specification particularly paragraphs 40, 62, 170, 175).
For present claims 175, 182, 185, 186, 218, and 227-229, Wang teaches utilizing the Antimicrobial Peptide Database to find antimicrobial peptides including SEQ ID NO: 54 which has the same length and 100% identity to present SEQ ID NO: 13 (please refer to the entire specification particularly the abstract; columns 1, 2, 8-10, 12; Table 4).
For present claims 175, 182, 185, 186, 218, and 227-229, Jaynes et al. teach utilizing GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) to link two polypeptides (please refer to the entire specification particularly paragraphs 195, 196, 464).
All the claimed elements (amphipathic -helical peptides as antimicrobials; present SEQ ID NOs: 13 and 23) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. making fusion polypeptides) with no change and/or no unexpected change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (e.g. generics of amphipathic -helical peptides as antimicrobials and peptide linkers) for another (e.g. species of present SEQ ID NOs: 13 and 23) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over He et al.; Wang; and Jaynes et al. for claims 175, 182, 185, 186, 218, and 227-229 were considered but are not persuasive for the following reasons.
	Applicants contend that He et al. show in Tables 7 and 8 that non-linked peptides generally had higher activity. Applicants appear to contend that unobvious or unexpected advantageous properties rebut a case of obviousness via P11 and page 3 of the present specification. Please note: applicants’ representative has reversed the parent peptide (P11 – SEQ ID NO: 24) with the fusion polypeptide (P26 – SEQ ID NO: 1-SEQ ID NO:23-SEQ ID NO: 24). It is presumed that by page 3, applicants are referring to page3/first page 11 (between pages 2 and 4).
	Applicants’ arguments are not convincing since the teachings of He et al.; Wang; and Jaynes et al. render the antimicrobial peptides of the instant claims prima facie obvious. 
	Regarding Tables 7 and 8, He et al. teach at paragraph 167 that while MICs are useful, MIC assays can obscure dramatic differences in killing speed. In fact, the killing speed of B-33 and 2C-4 (i.e. parent peptides) is slower than peptides with linkers (see Figures 2A and 2B). Furthermore, at paragraph 167, He et al. teach most fusion peptides has at least the same MIC as the parent peptide and that at least two fusion peptides had lower MICs than the parent peptide.
	In the future, if applicants wish to argue unexpected results, applicants are respectfully requested to (1) provide the sequences along with the name, (2) ensure that the correct nomenclature is utilized, and (3) either provide evidence/data or specifically point to where the data can be found (i.e. where actual data may be found – there is no data at page 3/first page 11). Furthermore, any argument regarding unexpected results must be commensurate in scope with the claims. Therefore, applicants may not argue unexpected results for the entirety of the present claims via a single, specific species. Moreover, if applicants are considering arguing unexpected results for P26 – SEQ ID NO: 1-SEQ ID NO:23-SEQ ID NO: 24 again, applicants should provide data for SEQ ID NO: 1 alone, SEQ ID NO: 24 alone, and SEQ ID NO:1-SEQ ID NO: 24 in combination (i.e. without a linker). These will be considered sufficient controls to determine non-obviousness, if non-obviousness is due to the linker. Also, additive effects are not considered unexpected, a synergistic effect would be required.   
Flexible peptide linkers are well-known in the prior art and specifically utilized to enable secondary and/or tertiary structures to form. See Chen et al., 2013, Fusion protein linkers: Property, design, and functionality, Advanced Drug Delivery Reviews, 65: 1357-1369 and He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011. He et al. specifically teaches that antimicrobial peptides can adopt an -helical structure which is important for function (please refer to the entire specification particularly paragraphs 4, 8, 40, 62, 170, 175). He et al. also specifically teaches that utilizing flexible peptide linkers which allow antimicrobial peptides to form secondary structures including -helical structures improves activity (please refer to the entire specification particularly paragraphs 40, 62, 170, 175). Also refer to section 5.1 of Chen et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2015/0252380, 2012/0316104, 2010/0130430, 2009/0136914, 2009/0036307, 2008/0286210, and 2008/0207492.
U.S. Patent 5,876,731
IF the claim language is CLOSED regarding the first and second amphipathic helical peptides (i.e. 100% identity and the same length). SEQ ID NOs: 1, 2, 14, 15, 19, 21, residues 16-26 of SEQ ID NO: 4; residues 16-26 of SEQ ID NO: 5; and residues 1-11 of SEQ ID NO: 5 would be allowable. Please note: a comprehensive search of SEQ ID NO: 24 was not completed as of the mailing of this Office action. The prior art for each of the above sequences is provided below. This is not a comprehensive list.
SEQ ID NO: 1 – U.S. Patent 5,294,605 (SEQ ID NO: 1 – 14mer with three conservative amino acid substitutions)
SEQ ID NO: 2 – U.S. Patent 9,962,453 (SEQ ID NO: 12 – 17mer with three conservative amino acid substitutions)
Residues 16-26 of SEQ ID NO: 4 – U.S. Patent 9,962,453 (SEQ ID NO: 12 – 17mer with three conservative amino acid substitutions)
Residues 1-11 of SEQ ID NO: 5 – U.S. Patent 9,962,453 (SEQ ID NO: 12 – 17mer with two conservative amino acid substitutions)
Residues 16-26 of SEQ ID NO: 5 – U.S. Patent 9,962,453 (SEQ ID NO: 12 – 17mer with two conservative amino acid substitutions)
SEQ ID NO: 14 – U.S. Patent Application Publication 2014/0303069 (SEQ ID NO: 59 – 17mer, 100% identity)
SEQ ID NO: 15 – U.S. Patent 8,299,213 (SEQ ID NO: 35 - 18mer with four conservative amino acid substitutions)
SEQ ID NO: 19 – U.S. Patent 6,743,769 (SEQ ID NO: 11 – 13mer with one non-conservative amino acid substitution)
SEQ ID NO: 21 – all sequences are proteins (i.e. larger than 100mer) instead of short polypeptides 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658